DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  the term “the semiconductor material layer” (claim 1, at line 13) should be read as – the planar semiconductor material layer – to keep terminology consistent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites the limitation "the interconnect-level dielectric material layers” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
(Note) It seems that claim 15 should have been dependent from claim 14.  By doing so, it would resolve the lacking-antecedent issue.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishida (WO 2019/143400, PD = 7/25/19).
	In re claim 1, Nishida teaches a three-dimensional memory device, comprising:
a first alternating stack S1 of first insulating layers 132/232 ([0134]) and first electrically conductive layers 146/246 ([0134]) located over a substrate 8 (Figs. 18 and 23);
memory stack structures 50/60 extending through the first alternating stack S1, wherein each of the memory stack structures 50/60 comprises a memory film 50 and a vertical semiconductor channel 60 ([0117] and Fig. 9H);
a second alternating stack S2 of second insulating layers 132/232 and second electrically conductive layers 146/246 located over the substrate 8 and laterally spaced from the first alternating stack S1 (Figs. 18, 23); 
a contact-level dielectric layer 1760 overlying the first alternating stack S1 and the second alternating stack S2 (Fig. 23);
a planar semiconductor material layer 2009 (i.e. a semiconductor substrate, [0154]) bonded to the contact-level dielectric layer 1760 over an area of the second alternating stack S2 (Fig. 23); and
field effect transistors 2710 ([0171]) on the planar semiconductor material layer 2009 and electrically connected the first electrically conductive layers 146/246.

             
    PNG
    media_image1.png
    494
    629
    media_image1.png
    Greyscale

      
    PNG
    media_image2.png
    463
    676
    media_image2.png
    Greyscale

                                     
    PNG
    media_image3.png
    537
    318
    media_image3.png
    Greyscale

	In re claim 9, Nishida teaches further comprising support pillar structures SPS vertically extending through the second alternating stack S2 and underlying the planar semiconductor material layer 2009.

	In re claim 11, Nishida teaches a set of the first electrically conductive layers 146/246 comprise word lines ([0134]); and the field effect transistors comprise word line drivers ([0156], [0182]) configured to drive the word lines.

	In re claim 12, Nishida teaches that each of the memory films 50 comprises a charge storage layer 54 and a tunneling dielectric layer 56 (Fig. 9H, [0099]).

	In re claim 13, Nishida teaches a method of forming a three-dimensional memory device, comprising:
forming a memory-level assembly S1/S2 over a substrate 8, wherein the memory-level assembly S1/S2 comprises a first alternating stack S1 of first insulating layers 132/232 and first electrically conductive layers 146/246 (Figs. 18 and 23), memory stack structures 50/60 (Fig. 9H) vertically extending through the first alternating stack S1, and a second alternating stack S2 of second insulating layers 132/232 and second electrically conductive layers 146/246 (Fig. 23), wherein each of the memory stack structures 50/60 comprises a memory film 50 and a vertical semiconductor channel 60 (Fig. 9H);  
forming a contact-level dielectric layer 1760 over the first alternating stack S1 and the second alternating stack S2 (Fig. 23);
bonding a planar semiconductor material layer 2009 to the contact-level dielectric layer 1760 (Fig. 23); and
forming field effect transistors 2710 on the planar semiconductor material layer 2009 (Fig. 23).

8.	Claim(s) 1, 9, 10, 13, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2022/0270972, foreign priority date = 2/22/21).
	In re claim 1, Wang et al, in Figs. 1C, 1D and corresponding text, teach a three-dimensional memory device, comprising:
a first alternating stack 12/14 of first insulating layers 202 ([0061]) and first electrically conductive layers 201 (i.e. control gate layers, [0061]) located over a substrate (e.g. 330 in Fig. 1C);
memory stack structures 337/338 extending through the first alternating stack 12/14, wherein each of the memory stack structures comprises a memory film 337 and a vertical semiconductor channel 338 ([0055] and Fig. 1C);
a second alternating stack 11/13 of second insulating layers 202 and second electrically conductive layers 201 located over the substrate 330 and laterally spaced from the first alternating stack 12/14 (Fig. 1D); 
a contact-level dielectric layer 500/700 (i.e. bonding layers made of dielectric material, [0072], acts as the contact-level dielectric layer) overlying the first alternating stack and the second alternating stack S2 (Fig. 23);
a planar semiconductor material layer 800 (i.e. a peripheral circuit layer comprising semiconductor device, [0073], which implies that 800 includes semiconductor material layer ) bonded to the contact-level dielectric layer 500/700 over an area of the second alternating stack 11/13 (Fig. 1D); and
field effect transistors 904 (i.e. CMOS, [0074]) on the planar semiconductor material layer 800 and electrically connected the first electrically conductive layers 201.
          
    PNG
    media_image4.png
    388
    661
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    603
    755
    media_image5.png
    Greyscale

	In re claim 9, Wang et al, in Fig. 1D and corresponding text, teach further comprising support pillar structures 206 extending through the second alternating stack 11/13 and underlying the planar semiconductor material layer 800.

	In re claim 10, Wang et al., in Fig. 1D and corresponding text, teach that each of the support pillar structures 206 comprises a respective dummy memory film having a same thickness and a same layer composition as the memory films and a respective dummy vertical semiconductor channel having a same thickness and a same material composition as the vertical semiconductor channels, wherein the dummy vertical semiconductor channel is electrically inactive ([0056], [0064], [0066]).  (note)  The dummy vertical semiconductor channel is “dummy”, which implies the dummy vertical semiconductor channel is electrically inactive. 

	In re claim 13, Wang et al., in Figs. 1C, 1D and corresponding text, teach a method of forming a three-dimensional memory device, comprising:
forming a memory-level assembly 140 over a substrate, wherein the memory-level assembly 140 comprises a first alternating stack 12/14 of first insulating layers 202 and first electrically conductive layers 201, memory stack structures 337/338 (Fig. 1C) vertically extending through the first alternating stack 12/14 , and a second alternating stack 111/13 of second insulating layers 202 and second electrically conductive layers 201 (Fig. 1D), wherein each of the memory stack structures 337/338 comprises a memory film 337 and a vertical semiconductor channel 338 (Fig. 1C);  
forming a contact-level dielectric layer 500/700 over the first alternating stack 12/14 and the second alternating stack 11/13 (Fig. 1D);
bonding a planar semiconductor material layer 800 to the contact-level dielectric layer 500/700 (Fig. 1D); and
forming field effect transistors 904 on the planar semiconductor material layer 800 (Fig. 1D).

	In re claim 16, Wang et al., in Fig. 1D and corresponding text, teach that the first alternating stack 12/14 comprises first stepped surfaces; the second alternating stack 11/13 comprises second stepped surfaces; and the memory-level assembly 140 comprises a retro-stepped dielectric material portion 230 located between the first alternating stack 12/14 and the second alternating stack 11/13 and contacting the first stepped surfaces and the second stepped surfaces.

	In re claim 17, Wang et al., in Fig. 1D and corresponding text, teach further comprising forming word line contact via structures 204 through the retro-stepped dielectric material portion 230 directly on a respective one of the first electrically conductive layers 201 prior to bonding the planar semiconductor material layer 800.

	In re claim 19, Wang et al., in Fig. 1D and corresponding text, teach further comprising forming support pillar structures 206 vertically extending through the second alternating stack 11/13, wherein each of the support pillar structures 206 comprises a respective dummy memory film having a same thickness and a same layer composition as the memory films and a respective dummy vertical semiconductor channel having a same thickness and a same material composition as the vertical semiconductor channels ([0056], [0064], [0066]).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-5, 7, 9, 11-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0357811) in view of Lu et al. (US 9,530,790). 
	In re claim 1, Kim et al., in Figs. 9D, 21C and corresponding text, teach a three-dimensional memory device, comprising:
a first alternating stack S1 of first insulating layers 132/232 ([0113], [0138]) and first electrically conductive layers 146/246 ([0183]) located over a substrate 8 (Fig. 21C);
memory stack structures 55 extending through the first alternating stack S1, wherein each of the memory stack structures 55 comprises a memory film 50 and a vertical semiconductor channel 60 ([0162] and Fig. 9D);
a second alternating stack S2 of second insulating layers 132/232 and second electrically conductive layers 146/246 located over the substrate 8 and laterally spaced from the first alternating stack S1 (Fig. 21C); and 
a contact-level dielectric layer 280 ([0164]) overlying the first alternating stack S1 and the second alternating stack S2.

    PNG
    media_image6.png
    583
    818
    media_image6.png
    Greyscale

                 
    PNG
    media_image7.png
    574
    345
    media_image7.png
    Greyscale

	Kim et al. did not teach a planar semiconductor material layer bonded to the contact-level dielectric layer over an area of the second alternating stack; and
field effect transistors located on the semiconductor material layer and electrically connected the first electrically conductive layers.  
	Lu et al., however, in an analogous art of the three-dimensional memory device (Fig. 15), teach the contact-level dielectric 71 overlying the alternating stack 32/46 comprising insulating layers 32 and electrically conductive layers 46; a planar semiconductor material layer 160 bonded to the contact-level dielectric layer 71, via layers 159/158/148/120/110 over an area of the alternating stack 32/46; and field effect transistors located 180 (col. 23, lines 10-13) on the planar semiconductor material layer 160 and electrically connected the electrically conductive layers 32.  
   
    PNG
    media_image8.png
    595
    427
    media_image8.png
    Greyscale

		Therefore it would have been obvious to one of the ordinary skill in the art, 	before the effective filing date of the claimed invention, to apply Kim’s teachings 	to the application where the transistor is integrated with the alternating stack, as 	taught by Lu, for the purpose of providing a better three-dimensional memory 	device in solving thermal budget concerns for peripheral devices in the 	memory device after the formation of the memory stack (refer to col. 25, lines 57-	60 in Lu reference).
	
	In re claim 2, Lu’s teachings would remedy the deficiencies of Kim’s reference, as Lu et al. teach that the planar semiconductor material layer 160 comprises single-crystalline silicon or polysilicon (col. 22, lines 21-23 and 46-51).

	In re claim 3, it is an obvious variation of the combined teaching of Kim in view of Lu, as Kim et al. teach interconnect-level dielectric material layers 290/282 located over the contact-level dielectric layer 280 (Fig. 30A in Kim reference) and the planar semiconductor material layer 160 (Fig. 15 in Lu reference); and metal interconnect structure 414/498/496/186 embedded in the interconnect-level dielectric material layers 290/282 (Fig, 30A in Kim reference), and electrically connected to the field effect transistors 180 (Fig. 15 in Lu reference).  

	In re claim 4, Kim et al. teach comprising a retro-stepped dielectric material portion 265 ([0143]) located between the first alternating stack S1 and the second alternating stack S2 and located under a bottom surface of the contact-level dielectric layer 280 (Fig. 21C). 

	In re claim 5, Kim et al. teach that the retro-stepped dielectric material portion 265 contacts first stepped surfaces of the first alternating stack S1 and second stepped surfaces of the second alternating stack S2 (Fig. 21C).

	In re claim 7, Kim et al. teach comprising word line contact via structures 86 ([0197]) vertically extending through the retro-stepped dielectric material portion 265 and contacting a respective one of the first electrically conductive layers 146/246 and a respective one of the metal interconnect structures 186 (Fig. 21A).
             
    PNG
    media_image9.png
    491
    610
    media_image9.png
    Greyscale

	In re claim 9, the combined teachings of Kim and Lu teach comprising support pillar structures 20 (Fig. 21C in Kim) vertically extending through the second alternating stack S2 (Fig. 21C in Kim) and underlying the planar semiconductor material layer (e.g. 160 in Fig. 15 in Lu). 

	In re claim 11, Kim et al. teach a set of the first electrically conductive layers 146 and 246 comprise word lines ([0187]); and the field effect transistors comprise word line drivers configured to drive the word lines ([0222]).

	In re claim 12, Kim et al. teach that each of the memory films 50 comprises a charge storage layer 54 and a tunneling dielectric layer 56 (Fig. 9D and [0161]).

	In re claim 13, Kim et al., in Figs. 9D, 21C and corresponding text, teach a method of forming a three-dimensional memory device, comprising:
forming a memory-level assembly S1/S2 over a substrate 8, wherein the memory-level assembly S1/S2 comprises a first alternating stack S1 of first insulating layers 132/232 and first electrically conductive layers 146/246 (Fig. 21C), memory stack structures 55 (Fig. 9D) vertically extending through the first alternating stack S1, and a second alternating stack S2 of second insulating layers 132/232 and second electrically conductive layers 146/246 (Fig. 21C), wherein each of the memory stack 55 structures comprises a memory film 50 and a vertical semiconductor channel 60 (Fig. 9D, [0161]); and 
forming a contact-level dielectric layer 280 over the first alternating stack S1 and the second alternating stack S2 (Fig. 21C).

	Kim et al. do not teach bonding a planar semiconductor material layer to the contact-level dielectric layer 280; and forming field effect transistors on the planar semiconductor material layer. 
	Lu et al., however, in an analogous art of forming the three-dimensional memory device (Fig. 15), teach forming the contact-level dielectric 71 overlying the alternating stack 32/46 comprising insulating layers 32 and electrically conductive layers 46; forming a planar semiconductor material layer 160 bonded to the contact-level dielectric layer 71, via layers 159/158/148/120/110 over an area of the alternating stack 32/46; and forming field effect transistors located 180 (col. 23, lines 10-13) on the planar semiconductor material layer 160 and electrically connected the electrically conductive layers 32. 
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Kim’s teachings to the application where the transistor is integrated with the alternating stack, as taught by Lu, for the purpose of providing a better three-dimensional memory device in solving thermal budget concerns for peripheral devices in the memory device after the formation of the memory stack (refer to col. 25, lines 57-60 in Lu reference).  
	
	In  re claim 16, Kim et al. teach that the first alternating stack S1 comprises first stepped surfaces; the second alternating stack S2 comprises second stepped surfaces; and the memory-level assembly comprises a retro-stepped dielectric material portion 265 ([0143]) located between the first alternating stack S1 and the second alternating stack S2 and contacting the first stepped surfaces and the second stepped surfaces (Fig. 21C).  

	In re claim 17, Kim et al. in view of Lu teach forming word line contact via structures 86 ([0197] in Kim) through the retro-stepped dielectric material portion 265 and on a respective one of the first electrically conductive layers 146/246 (Fig. 21A in Kim) prior to bonding the planar semiconductor material layer 160 (in Fig. 15 in Lu).
12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 
Wang et al. (US 2022/0270972) in view of Widjaja et al. (US 2013/0015517).
In re claim 2, Wang et al. do not teach that the planar semiconductor material layer
800, having a transistor [0073]), comprises polysilicon.  
	However, using polysilicon as an element of the transistor is well-known in the art, as taught by Widjaja et al., wherein Widjaja et al. teach using polysilicon as the gate of the transistor ([0447]).  
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to use polysilicon as the gate of the transistor, as taught by Widjaja, for the transistor in the planar semiconductor material layer of Wang.  This is because it is matter of using a known material (i.e. using polysilicon as the transistor gate) for the known application (i.e. the planar semiconductor material layer having the transistor) and the predictable result is obvious to one of the ordinary skill.

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida (WO2019/143400) in view of Iwai et al. (US 2021/0134827).
	In re claim 6, Nishida did not teach that the first stepped surfaces rise at a steeper angle from the substrate than the second stepped surfaces.  
	Iwai et al., however, in an analogous art, teach the first alternating stack located at region 240 having the first stepped surfaces, and the second alternating stack located at region 210 having the second stepped surfaces, wherein the first stepped surfaces rise at a steeper angle from the substrate than the second stepped surfaces (Fig. 17).
          
    PNG
    media_image10.png
    471
    562
    media_image10.png
    Greyscale

	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first stepped surfaces of the first alternating stack of Nishida to be becoming more steeper than that of the second stepped surfaces, as taught by Iwai for the purpose of improve the structural configuration of the memory device so that the lateral dimension of the memory device is reduced, which in turn would be beneficial for forming a miniature memory device.
14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida (WO 2019/143400) in view of Wu et al. (US 2021/0143115).
	In re claim 20, Nishida did not teach that the planar semiconductor material layer is bonded to the contact-level dielectric layer by semiconductor-to-dielectric bonding in an anneal process.  
	Wu et al., however, in an analogous art of bonding, teach using the anneal process for bonding between a semiconductor layer and a dielectric layer ([0035], [0058], [0061]).  
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the anneal process, as taught by Wu, to Nishida’s method for bonding the planar semiconductor material layer and the contact-level dielectric layer, because anneal process is an effective means for bonding purpose. 

Allowable Subject Matter
15.	Claims 8, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2022/0270972.  The improvement comprises: the second electrically conductive layers are electrically floating and not electrically connected to a driver circuit; and the second electrically conductive layers are not electrically contacted by any of the word line contact via structures which vertically extend through the retro-stepped dielectric material portion (claims 8 and 18); and forming interconnect-level dielectric material layers embedding metal interconnect structures over the field effect transistors, wherein the metal interconnect structures provide electrical connection between the field effect transistors and the first electrically conductive layers (claim 14).

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Oct. 13, 2022



/HSIEN MING LEE/